Name: Commission Regulation (EEC) No 2992/88 of 29 September 1988 amending Regulation (EEC) No 1928/88 as regards certain accession compensatory amounts applicable in trade with Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  Europe
 Date Published: nan

 30 . 9 . 88 Official Journal of the European Communities No L 270/59 COMMISSION REGULATION (EEC) No 2992/88 of 29 September 1988 amending Regulation (EEC) No 1928/88 as regards certain accession compensatory amounts applicable in trade with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1928/88 (2) laid down the level of the accession compensatory amounts for milk and milk products applicable for the 1988/89 milk year in trade with Spain ; Whereas, pursuant to Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice cream and other foodstuffs (3), as last amended by Regulation (EEC) No 222/88 (4), Commission Regulation (EEC) No 2409/86 of 30 July 1986 on the sale of intervention butter intended for incorporation into compound feedingstuffs (*), as last amended by Regulation (EEC) No 1 646/88 (6), Commission Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries Q, as last amended by Regulation (EEC) No 1674/88 (8), and Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice mream cream and other foodstuffs (9), as last amended by Regulation (EEC) No 949/88 (10), butter and other milk fats or oils falling within CN code 0405 may be made available in Spain at the same reduced price as that obtained in the other Member States ; whereas provision should therefore be made for accession compensatory amounts not to apply ; whereas, given that the intention is to correct an anomaly, this Regulation should also apply to quantities already sold ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED ,THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1928/88 : ; (a) the indications relating jto products falling within CN code 0405 are hereby replaced by the following : 'CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % :   of a fat content, by weight, of less than 80 %   of a fat content, by weight : 0,3 162 OH    of at least 80 % , but less than 82 % 25,30 H \    of at least 82 % , but less than 84 % 25,93 ( ,0) l    of at least 84 % 0,3162 0 (l0) 0405 00 90  other v 0,3 162 OH' O OJ No L 208 , 31 . 7. 1986, p . 29 . (6) OJ No L 147, 14. 6. 1988 , p . 55 . 0 OJ No L 208 , 30 . 7 . 1987, p . 18 . (8) OJ No L 150, 16 . 6 . 1988 , p . 17 . (') OJ No L 55, 1 . 3 . 1988 , p. 31 . H OJ No L 266, 27. 9 . 1988 , p . 28 . (') OJ No L 53, 1 . 3 . 1986, p. 23 . (2) OJ No L 169, 1 . 7. 1988 , p. 25 . (3) OJ No L 41 , 16 . 2 . 1979, p. 1 . (4 OJ No L 28 , 1 . 2 . 1988 , p. 1 . 30 . 9 . 88No L 270/60 Official Journal of the European Communities (b) the following footnote 10 is added : '( l0) Where the products falling within this code are subject to the measures laid down by Commission Regulation (EEC) No 262/79 (OJ No L 41 , 16. 2. 1979, p. 1 ), (EEC) No 2409/86 (OJ No L 208, 31 . 7. 1986, p. 29), (EEC) No 2262/87 (OJ No L 208 , 30 . 7. 1987, p. 18) or (EEC) No 570/88 (OJ No L 55, 1 . 3 . 1988 , p. 31 ), no accession compensatory amount shall apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall also apply to quantities sold before its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President